Motion granted insofar as to extend appellant’s time to serve and file the record on appeal and appellant’s points up to and including April 14, 1960, with notice of argument for the May 1960 Term of this court, said appeal to be argued or submitted when reached. Respondent’s points are to be served and filed on or before April 29, 1960, and reply points, if any, are to be served and filed on or before May 4, 1960. In all other respects, the motion is denied. The order of this court entered February 25,1960 is modified accordingly. Concur — Botein, P. J., Breitel, M. M. Frank, Yalente and McNally, JJ.